Citation Nr: 1612371	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  12-11 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic rhinosinusitis prior to February 6, 2016, and a rating in excess of 30 percent thereafter.  

2.  Entitlement to an initial compensable rating for hemorrhoids.

3.  Entitlement to service connection for the residuals of an injury to the sternum.

4.  Entitlement to service connection for a deviated nasal septum.

5.  Entitlement to service connection for kidney stones.  

6.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for bilateral hearing loss.  

9.  Entitlement to service connection for a chronic stomach disorder, to include gastroesophageal reflux disease (GERD), and to include as secondary to service-connected disorders.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, bipolar, depressive, and posttraumatic stress disorders.  

11.  Entitlement to service connection for a dental disorder, for purposes of compensation.  

12.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, and rating decisions by the St. Petersburg, Florida RO.  It was certified to the Board by the St. Petersburg RO.

In April 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

A claim of entitlement to service connection for compensation for a dental disorder also raises a claim for service connection for outpatient dental treatment purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  If the Veteran desired to file a claim for dental treatment with a VA medical facility, he should do so, with use of appropriate forms.

The Board recognizes that the Veteran's representative attempted to raise the issue of entitlement to service connection for tinnitus during the April 2015 hearing.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The issues of entitlement to an increased rating for chronic rhinosinusitis, to service connection for a low back disorder, bilateral hearing loss, a chronic stomach disorder, an acquired psychiatric disorder, and a dental disorder for purposes of compensation, as well as to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's hemorrhoids are irreducible or that they cause persistent bleeding, anemia, or anal fissures.

2.  The preponderance of the evidence is against finding that the Veteran sustained an injury to the sternum while in service.

3.  The preponderance of the evidence is against finding that the Veteran's deviated nasal septum is due to a disease or injury in service.  

4.  The preponderance of the evidence is against finding that the Veteran's kidney stones are due to a disease or injury in service.

5.  The preponderance of the evidence is against finding that the Veteran has a sleep disorder that is due to a disease or injury in service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2015).  

2.  The criteria for establishing service connection for the residuals of an injury to the sternum have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for establishing service connection for a deviated nasal septum have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  

4.  Kidney stones were not incurred in or aggravated by service, and kidney stones may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  

5.  The criteria for establishing service connection for a sleep disorder, to include sleep apnea, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in March 2010, July 2010, November 2010, and February 2011.  The claims were last adjudicated in April 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, private treatment records, written statements of the Veteran, Social Security Administration records, and VA examination reports.

The Veteran was also afforded a VA hearing with the undersigned in April 2015.  During the hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2015).

The evidence shows that the Veteran was not afforded a VA examination for residuals of a sternum injury, kidney stones, or a sleep disorder, but the Board finds that an examination is not warranted.  As discussed in further detail below, the probative evidence does not show that there is any indication that the Veteran's current kidney stones may be associated in any way with the appellant's service, that the Veteran currently has a sleep disorder, or that the Veteran sustained an injury to the sternum during his service.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with that issue.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no examination is required to support the Board's adjudication of the claims of entitlement to service connection for kidney stones, a sleep disorder, or the residuals of a sternum injury.  

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as kidney stones to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

A necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Hemorrhoids

The Veteran's hemorrhoids are currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Diagnostic Code 7336 allows for a rating of 20 percent for hemorrhoids with persistent bleeding and secondary anemia or fissures, a 10 percent rating for large or thrombotic irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences, and a noncompensable rating for mild or moderate hemorrhoids.  

In a September 2010 rating decision, San Juan RO granted service connection and assigned a noncompensable rating, effective February 18, 2010.  The basis for this rating was a July 2010 VA examination in which the examiner noted a history of thrombosed external hemorrhoids and hemorrhoidectomies.  The Veteran reported recurrent bleeding for approximately two weeks per month and that the pain, bleeding and discomfort caused him to miss work.  The examiner found palpable internal hemorrhoids and external hemorrhoid tags but no evidence of anemia, fissures, or bleeding.   

The Veteran was afforded an additional VA examination in August 2015.  The Veteran reported that, six months prior, another thrombosed hemorrhoid had been removed.  He also reported pain, itching and protrusion roughly two times per month.  The examiner diagnosed the Veteran with reducible external hemorrhoids and characterized them as mild or moderate.  He found that they had no impact on his ability to work.  

Based on the evidence above, a compensable rating is not warranted for the Veteran's hemorrhoids.  There is no evidence of secondary anemia or fissures, which a 20 percent rating would require, and there is no evidence that the Veteran's hemorrhoids are irreducible, which a 10 percent rating would require.  

The Board also considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his hemorrhoids.  See Jandreau, 492 F.3d at 1376-77.  However, nothing in those statements provides any support for a finding that the Veteran's symptoms are more severe than those revealed by the two VA examinations.

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's hemorrhoids.  Diagnostic Code 7336 is the only Diagnostic Code applicable to hemorrhoids.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

As a final matter, the Board has also considered whether the Veteran's hemorrhoids represent an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Sternum 

The Veteran asserts that he was seriously injured by a pressurized hatch while on active duty, including injuries to his sternum, nose, teeth, and back, and that the effects of these injuries have persisted to the present.

The Veteran's service treatment records do not mention any injury to the sternum.  The records note that, in October 1986, the Veteran ran into a scuttle and received a superficial laceration to his forehead, just to the right of the midsagittal plane, inferior to the hairline.  Treatment providers noted that the Veteran was in no apparent distress, arrived to sick bay unassisted, and was not bleeding profusely.  The treatment providers cleaned the wound and applied a bandage.  In a follow up visit the next day, providers noted that there was no discharge or bleeding from the wound and opted to leave the bandage in place.  Service dental records do not show any trauma to the Veteran's teeth during this period; a November 1986 examination noted two missing teeth, but the same teeth are noted as missing in a June 1984 examination, two years before the October 1986 incident.  During the April 2015 Board hearing, the Veteran testified that this is the incident in which he suffered injuries to his sternum, nose, teeth, and back, and that treatment providers aboard his ship "failed to document it very well" because they were "lazy."  It is noted, however, that the electronic files do include a significant number of medical records, including a separation examination.

The only evidence in favor of the Veteran's claim of an injury to his sternum in service consists of his own statements.  The Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted, including the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the Veteran does not allege that his injury had its onset during or was aggravated by combat, the Board need not take his lay statements alone as sufficient proof of an in-service injury.  38 U.S.C.A. § 1154(b) (West 2014).  The Board may take the lack of contemporaneous medical records into account when weighing a veteran's lay evidence.  See Buchanan, 451 F.3d at 1336.  The passage of many years between service discharge and medical documentation of a claimed disability is also evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, no pertinent complaints or findings were recorded at the time of separation.

The Veteran's service personnel records show that he served aboard the USS Whidbey Island from September 1984 to April 1987.  The Veteran's service treatment records for that period record treatment for, among other conditions, multiple colds, sore throats, URIs, motion sickness, urinary tract infections, an itchy rash, and a 1/2 centimeter laceration to the fourth digit of his left hand.  There is nothing to indicate that the Veteran was ever placed on any limited duty as a result of the October 1986 incident. 

Based on the record above, the Board finds that the Veteran's assertions of a sternum injury in service are not credible.  It is not credible that treatment providers who took the time to describe in detail a forehead laceration that required only a bandage to treat and who described complaints and treatment for minor conditions throughout the Veteran's service aboard the Whidbey Island would fail to note injuries of the scale the Veteran describes, particularly when they allegedly occurred in the same incident as the laceration.  

Because the preponderance of the evidence is against finding that the Veteran sustained an injury to the sternum during his active duty service, it follows that the preponderance of the evidence is also against finding that any sternum condition the Veteran might now have is a residual of that injury.  For this reason, entitlement to service connection for the residuals of an injury to the sternum is denied.

Deviated Nasal Septum

The Veteran asserts that the pressurized hatch that injured his sternum, teeth and back also broke his nose and deviated his septum.  

The Veteran's service treatment records contain several mentions of respiratory complaints and treatment, but do not mention a broken nose or deviated septum.  The only evidence in favor of the Veteran's claim of an injury to his nose in service is his account of the October 1986 incident which, as stated above, the Board does not find credible.  

Because the preponderance of the evidence is thus against finding that the Veteran sustained an injury to his nose during his active duty service, it follows that the preponderance of the evidence is also against finding that any deviated nasal septum the Veteran might now have is related to that injury.  For this reason, entitlement to service connection for a deviated septum is denied. 


Kidney Stones

The Veteran asserts that he began to suffer from kidney stones in 1986 and that they have continued to recur to the present.  

During the April 2015 hearing, the Veteran testified that he passed his first kidney stone aboard the Whidbey Island in 1986 and that he informed treatment providers of this after the fact.  The Veteran's service treatment records are silent as to any complaint of or treatment for kidney stones or any other renal disorder.  The Veteran was seen on multiple occasions for urinary tract pathology, including infections, but at no time were there complaints of findings indicative of kidney stones.  No pertinent history or findings were reported on separation examination.

There are no mentions of kidney stones in the Veteran's recorded medical history until a January 2007 private treatment record in which the appellant reported pain so severe that he wished to kill himself.  This led to an involuntary admission to a behavioral health unit, at which point the Veteran stated that this was a figure of speech.  A CT scan at this time revealed a "tiny non-obstructing" stone.  In a March 2010 statement, the Veteran reported that this was his first kidney stone since his active duty service.  

The only evidence in favor of the Veteran's claim that he suffered from kidney stones in service consists of his own statements.  

The record contains no mention of kidney stones prior to the January 2007 private treatment record, 20 years after the end of the Veteran's active service.  As stated above, the Veteran's service treatment records detail complaints of and treatment for a host of minor conditions but contain no mention of kidney stones.

Based on the record above, the Board finds that the Veteran's assertions of suffering from kidney stones in service are not credible.  It is more likely than not that pain of the severity the Veteran described in 2007, if it also occurred on active duty, would have limited the Veteran's ability to perform his duties.  Instead, there is no indication of limitation of duty for a renal condition.  In addition, it is not credible that providers who gave detailed descriptions of complaints of and treatment for many minor conditions, such as colds and a miniscule cut to a finger, would have omitted all mention of a condition that, according to the Veteran, caused severe pain.  

Because the preponderance of the evidence is thus against finding that the Veteran suffered from kidney stones during his active duty service or within one year afterward and there is no evidence that kidney stones are otherwise related to active duty service, entitlement to service connection for kidney stones is denied.  

Sleep Disorder

The Veteran is claiming entitlement to service connection for a sleep disorder, to include sleep apnea.  
 
A threshold question is whether the Veteran has suffered from a sleep disorder, to include sleep apnea, at any point since he filed this claim in 2010.  There is no competent evidence that he has.  In a March 2010 statement, the Veteran indicated that he had undergone a sleep apnea test and it was negative.  During the April 2015 hearing, the Veteran's representative conceded that the appellant had never been diagnosed with sleep apnea, declined to offer testimony on the issue, and expressed a "doubtful" hope that he would provide further evidence after the hearing.  VA has received no further evidence on this issue.  

Because there is no evidence that any medical professional has ever diagnosed the Veteran with a sleep disorder, the preponderance of the evidence is against granting entitlement to service connection for a sleep disorder, to include sleep apnea.  

The Veteran is advised that he may file a claim to reopen this issue if he can supply new and material evidence to indicate that he currently has a sleep disorder, to include sleep apnea.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  The best evidence would be clinical evidence showing that he has a sleep disorder, and that sleep disorder is related to service.

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, other than the claim of entitlement to service connection for a right knee disorder and the appeal of the effective dates of the rating reductions, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for hemorrhoids is denied.

Entitlement to service connection for the residuals of an injury to the sternum is denied.

Entitlement to service connection for a deviated nasal septum is denied.

Entitlement to service connection for kidney stones is denied.

Entitlement to service connection for a sleep disorder is denied.  


REMAND

The Veteran's post-service treatment records contain diagnoses of multiple acquired psychiatric disorders.  A January 2007 private treatment record reveals a diagnosis of major depressive affective disorder, severe, with psychotic behavior.  A private treatment record later in January 2007 reveals a diagnostic impression of a panic disorder.  A March 2010 VA treatment record reveals a diagnosis of a single episode of major depressive disorder, severe, without psychotic features.  A June 2010 private evaluation revealed diagnoses of anxiety and depressive disorders.  A May 2011 private treatment record reveals a diagnosis of bipolar disorder, mixed, with psychotic features and panic attacks.  None of these treatment providers offered opinions as to the etiology of any of these disorders.  The Veteran also contends that he has been diagnosed with posttraumatic stress disorder (PTSD), but treatment records do not confirm this.  On remand, the AOJ should afford the Veteran an examination to determine the nature and etiology of any acquired psychiatric disorders.
 
The Veteran's claimed PTSD stressor is that, while serving aboard the USS Whidbey Island in February 1986, a shipmate who was a friend of his committed suicide and he heard the shot and witnessed the immediate aftermath.  The Veteran testified in April 2015 that he is "90 per cent" confident that the shipmate's name was Petty Officer Smith.  Because a suicide on a US military vessel is a potentially verifiable event, on remand, the AOJ should seek records that might corroborate the Veteran's account.

The Veteran was last afforded a VA audiological examination in June 2011, nearly five years ago.  The examiner expressed no opinion as to the etiology of any hearing loss because the examiner found that the Veteran's hearing loss did not meet VA's threshold for consideration as a disability under 38 C.F.R. § 3.385 (2015).  The Veteran testified in April 2015 that his hearing loss has worsened and is severe enough to interfere with communication.  The record raises the possibility that the Veteran's hearing loss might now be more severe than the June 2011 test results reflect.  "Where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted."  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  A remand for a new examination is thus warranted.  

During the April 2015 hearing, the Veteran raised new arguments or theories of entitlement for his claims of entitlement to service connection for a low back disorder, a chronic stomach disorder, and a dental disorder.  He had previously argued that the October 1986 incident caused his current back disorder, but now adds that repeated heavy lifting during his active duty service could have been the cause.  He had previously argued that his teeth were damaged in that same October 1986 incident, but now argues that additional dental disorders, such as periodontitis, could have been incurred in service.  He had previously argued that a single unusually spicy meal caused a chronic stomach disorder, but now adds that it could be secondary to his service connected chronic sinusitis.  Remand is warranted for new examinations to address these additional contentions.

In an August 2015 rating decision, the Puerto Rico RO increased the disability evaluation for the Veteran's chronic rhinosinusitis from 10 percent to 30 percent, effective February 6, 2015.  In December 2015, the Veteran sent a notice of disagreement with that decision and specifically noted his disagreement with the effective date for the 30 percent rating.  The notice was consistent with current requirements for a valid notice of disagreement.  38 C.F.R. § 20.201 (2015).  Because the AOJ has not yet issued the Veteran a statement of the case on this issue, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Since the outcome of the other issues on appeal could impact the appellant's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In particular, the Board notes that the Social Security Administration determined in June 2011 that the Veteran has been disabled since June 2009, due solely to "Affective/Mood Disorders" and that a private examiner determined in May 2011 that the Veteran was "not gainfully employable" due to his psychiatric diagnoses.  Therefore, the Board cannot fairly proceed in adjudicating this claim until the other outstanding issues have been resolved.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all pertinent, outstanding records from the VA Medical Center and its associated clinics where the Veteran receives treatment.  All attempts to obtain records should be documented in the claims folder.

2.  The AOJ should contact the appropriate entity to obtain information that would serve to verify the Veteran's contention that a suicide occurred on the USS Whidbey Island in February 1986.  

If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond. 

3.  Once the above development has been completed to the extent possible, the AOJ should schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any diagnosed psychiatric disorder, including anxiety, bipolar, posttraumatic stress, major depressive, and/or other specified disorders.  All indicated tests must be accomplished.  The examiner must be provided access to the files in Virtual VA and VBMS and the examiner must document his or her review thereof.  

The examiner should then provide an opinion, consistent with sound medical judgment, addressing the following:

(i)  What are the Veteran's current psychiatric diagnoses? 

(ii) If the Veteran is diagnosed with PTSD based on an inservice stressor, the examiner must identify the evidence which independently verifies that the supporting stressor actually occurred while the appellant served on active duty.  

(iii) For any diagnosed psychiatric disorder other than PTSD, address whether is it at least as likely as not (i.e., is there a 50 percent or greater probability) that the disability had its onset during or is otherwise related to active duty service, including whether it was caused or aggravated (i.e., worsened beyond the natural progression) by any service-connected disability.  In addressing this question the role that any preservice or postservice stressor played in the development of any diagnosed current psychiatric disorder must be addressed. 

The examiner must provide both clear conclusions and a reasoned medical explanation supporting all conclusions.  In rendering any opinion, the examiner should include a discussion of the Veteran's documented medical history and assertions, including all previous psychiatric diagnoses, as well as the appellant's lay statements regarding the onset of his symptoms and continuity of symptomatology.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

All signs and symptoms of psychiatric disability should be reported in detail. The examiner should describe the impact of the Veteran's psychiatric disability on his occupational and social functioning, and should discuss the impact it has on his activities of daily living, including the overall functional impact.

4.  Schedule the Veteran for an examination by a qualified audiologist for the purpose of determining the current nature and likely etiology of any hearing loss.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  All appropriate testing should be conducted, and the examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current hearing loss had its origin in service or is in any way related to the Veteran's active service.  In responding the examiner is asked to indicate whether there is other likely etiology of hearing loss, if unrelated to service, to include advancing age, infection, or other cause.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.

5.  Schedule the Veteran for an appropriate examination for the purpose of determining the current nature and likely etiology of any low back disorder.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  All appropriate testing should be conducted, and the examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current low back disorder had its origin in service or is in any way related to the Veteran's active service, including as a result of repeated heavy lifting.  In responding the examiner is asked to indicate whether there is other likely etiology of a low back disorder, if unrelated to service.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.

6.  Schedule the Veteran for a gastrointestinal examination for the purpose of determining the current nature and likely etiology of any chronic stomach disorder.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  All appropriate testing should be conducted, and the examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current chronic stomach disorder had its origin in service or is in any way related to the Veteran's active service, including whether it was caused or aggravated (i.e., permanently worsened beyond the natural progression) by the appellant's service connected chronic sinusitis.  In responding the examiner is asked to indicate whether there is other likely etiology of a chronic stomach disorder, if unrelated to service.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.

7.  Schedule the Veteran for a dental examination for the purpose of determining the current nature and likely etiology of any dental disorder.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  All appropriate testing should be conducted, and the examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current dental disorder had its origin in service or is in any way related to the Veteran's active service.  In responding the examiner is asked to indicate whether there is other likely etiology of a dental disorder, if unrelated to service.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.

8.  The Veteran is notified that it is his responsibility to report for all examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  

9.  The AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures. 

10.  The AOJ must issue a statement of the case addressing the claim of entitlement to an increased rating for chronic rhinosinusitis.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning these issues, he must file a timely substantive appeal if he desires appellate review by the Board.  If, and only if, the Veteran or his representative files a timely substantive appeal, the AOJ should return these issues to the Board for appellate review.  

11.  Thereafter, the AOJ should readjudicate the issues, including the issue of entitlement to a TDIU.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


